NOS. 12-17-00257-CR
                                      12-17-00258-CR
                                      12-17-00259-CR
                                      12-17-00260-CR

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

TYUS ANSON DUDLEY,                              §      APPEALS FROM THE 241ST
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Pursuant to plea bargain agreements, Tyus Anson Dudley pleaded guilty to possession of
a controlled substance, two charges of tampering with or fabricating physical evidence, and
manufacture and delivery of a controlled substance. In accordance with the plea agreements, the
trial court sentenced Appellant to imprisonment for ten years on the possession charge and
twenty-five years each for the remaining three offenses, to run concurrently. Appellant filed
notices of appeal.
       The clerk’s record has been filed in all four cases. See TEX. R. APP. P. 25.2(d). In cause
number 12-17-00257-CR, the record contains the trial court’s certification, which states that this
“is a plea-bargain case, and the Defendant has NO right of appeal.” The certification further
states that Appellant waived the right to appeal. The certification was signed by Appellant’s
counsel, but not Appellant. See id. However, the clerk’s record also contains a waiver of appeal
signed by Appellant. In cause numbers 12-17-00258-CR, 12-17-00259-CR, and 12-17-00260-
CR, the records contain certifications that do not indicate whether or not Appellant has the right
to appeal. Nevertheless, the records each contain a waiver of the right to appeal signed by
Appellant and his counsel. Additionally, all four records contain a document entitled “Advice of
Defendant’s Right to Appeal,” which state, “If you waived or gave up your right to appeal, you
cannot appeal your conviction.”             Appellant signed each document, acknowledging that he
understood it.      None of the four records otherwise indicate the trial court gave Appellant
permission to appeal. See TEX. R. APP. P. 25.2(a)(2).
         “[A] valid waiver of appeal, whether negotiated or non-negotiated, will prevent a
defendant from appealing without the consent of the trial court.” Monreal v. State, 99 S.W.3d
615, 622 (Tex. Crim. App. 2003). If the right to appeal has been effectively waived, the notice
of appeal gives the appellate court no jurisdiction and the appeal is to be dismissed. Cox v.
State, No. 12-11-00297-CR, 2012 WL 2501031, at *3 (Tex. App.—Tyler June 29, 2012, no pet.)
(mem. op., not designated for publication). This Court must dismiss an appeal “if a certification
that shows the defendant has the right of appeal has not been made part of the record.” TEX. R.
APP. P. 25.2(d). Accordingly, we dismiss the appeals.
Opinion delivered October 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2017


                                         NO. 12-17-00257-CR


                                      TYUS ANSON DUDLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0412-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2017


                                         NO. 12-17-00258-CR


                                      TYUS ANSON DUDLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0413-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2017


                                         NO. 12-17-00259-CR


                                      TYUS ANSON DUDLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-08652-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2017


                                         NO. 12-17-00260-CR


                                      TYUS ANSON DUDLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0866-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.